DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
a) in claim 19, line 16 change “one or more gates.” to --one or more gates; and--,
b) in claim 19, line 17 delete “; and”. 
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: regarding claim 1, the primary reason for the allowance of the claim is due to a method including, in combination with other limitations, determining a plurality of glitch bottleneck ratios corresponding to a plurality of pins in the semiconductor circuit, comprising by: setting an initial bottleneck ratio on a leaf output pin; and backward traversing the semiconductor circuit to determine a plurality of glitch bottleneck ratios of pins in a fan-in cone of the leaf output pin; determining a plurality of total glitch powers associated with the plurality of pins, a total glitch power of the plurality of total glitch powers being determined based on a glitch bottleneck ratio and a glitch power of a corresponding pin. Since claims 2-18 depend from claim 1, they also have allowable subject matter.
Regarding claim 19, the primary reason for the allowance of the claim is due to a system comprising, in combination with other limitations, a processor configured to: determining a plurality of glitch bottleneck ratios corresponding to a plurality of pins in the semiconductor circuit, comprising by: setting an initial bottleneck ratio on a leaf output pin; and backward traversing the semiconductor circuit to determine a plurality of glitch bottleneck ratios of pins in a fan-in cone of the leaf output pin; determining a plurality of total glitch powers associated with the plurality of pins, a total glitch power of the plurality of total glitch powers being determined based on a glitch bottleneck ratio and a glitch power of a corresponding pin.
Regarding claim 20, the primary reason for the allowance of the claim is due to a computer program product comprising, in combination with other limitations, computer instructions for: determining a plurality of glitch bottleneck ratios corresponding to a plurality of pins in the semiconductor circuit, comprising by: setting an initial bottleneck ratio on a leaf output pin; and backward traversing the semiconductor circuit to determine a plurality of glitch bottleneck ratios of pins in a fan-in cone of the leaf output pin; determining a plurality of total glitch powers associated with the plurality of pins, a total glitch power of the plurality of total glitch powers being determined based on a glitch bottleneck ratio and a glitch power of a corresponding pin.
The closes prior arts to the claimed invention are Wu et al (US 11,361,137), Korean Patent No 2001-0098552 and Bazinet et al (US Pub No. 2008/0281574). However, the prior arts alone nor in combination covers the claimed invention as stated above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ikbahar (US Patent No. 6,016,066) - A method and apparatus for glitch protection for differential strobe input buffers in a source-synchronous environment.
Fruhauf et al (US Patent No. 7,372,304) - the apparatus includes at least one glitch detection circuit capable of detecting a glitch in one or more copies of the clock signal provided by the local branches in the macrocells.
	Bazinet et al (US Pub. No. 2008/0281574) - A system and method for analyzing power glitch in circuits includes simulating a circuit to provide waveform responses at positions of interest in the circuit.
	Wu et al (US Patent No. 11,361,137) - A signoff process includes: accessing circuit information of a circuit; performing, using an analysis and optimization engine, power analysis and optimization on the circuit to generate an optimized circuit.
	Korean Document (KR 2001-0098552) -  The semiconductor test system includes a glitch detection function for detecting glitch in the output signal from the device at the time of testing to accurately evaluate the device at the time of testing.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMELE M HOLLINGTON whose telephone number is (571)272-1960. The examiner can normally be reached Mon-Fri 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERMELE M HOLLINGTON/             Primary Examiner, Art Unit 2858